DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, species III, Figs. 2A, 3B and 4, claims 1-15 and new claims 21-25,  in the reply filed on 8/15/22 is acknowledged.
Applicant’s cancellation of non-elected claims 16-20 is acknowledged.
Claim 14 recites limitations from non-elected species Fig. 1.  Therefore, claim 14 and dependent claim 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-13 and 21-25 are subject to examination at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al., US Publication No. 2021/0225666 A1.

Lin anticipates:
1.  A semiconductor device package, comprising (see fig. 29): 
	a substrate (402); 
	a first module (100B) disposed on the substrate; 
	a second module (100A)disposed on the substrate and spaced apart from the first module; and 	
	a first conductive element (120) disposed outside of the substrate and configured to provide a signal transmission path between the first module and the second module.  See Lin at para. [0001] – [0095], figs. 1-29. 

4.  The semiconductor device package of claim 1, wherein the first module (100B) comprises a first interposer (e.g. below 76 of 110B in fig. 29 and labeled 70 in  fig. 8) disposed on the substrate and a first electronic component (50C, 50D) disposed on the first interposer, and the second module (100A) comprises a second interposer (e.g. below 76 of 100A in fig. 29 and labeled 70 in  fig. 8) disposed on the substrate and a second electronic component (50A, 50B) disposed on the second interposer. 

5.  The semiconductor device package of claim 4, wherein the first electronic component (50C, 50D) is spaced apart from the second interposer (e.g. below 76 of 100A in fig. 29 and labeled 70 in  fig. 8) and the second electronic component (50A, 50B) is spaced apart from the first interposer (e.g. below 76 of 110B in fig. 29 and labeled 70 in  fig. 8)

6.  The semiconductor device package of claim 4, wherein the first electronic component and the second electronic component are different from each other in at least one of function, operating frequency, bandwidth, signal type, impedance, and line/space (L/S) width, para. [0043].

9.  The semiconductor device package of claim 4, wherein the first interposer (e.g. below 76 of 110B in fig. 29 and labeled 70 in  fig. 8) has a plurality of conductive pads (e.g. bottom layer 76) disposed on a portion of a peripheral area of the first interposer adjacent to the second interposer (e.g. below 76 of 100A in fig. 29 and labeled 70 in  fig. 8), and the plurality of conductive pads (e.g. bottom layer 76) are electrically connected to the first conductive element (50C, 50D), fig. 29.

10.  The semiconductor device package of claim 4, wherein the first electronic component (50C, 50D) includes a bare die, and the first conductive element (120) is in contact with an electrical contact (54) of the bare die, para. [0019] – [0020], fig. 1

11.  The semiconductor device package of claim 4, further comprising: an encapsulating layer (112/108) disposed on the substrate, the encapsulating layer covering the first electronic component (50C, 50D) and the first interposer (e.g. below 76 of 110B in fig. 29 and labeled 70 in  fig. 8), fig. 29.

12.  The semiconductor device package of claim 11, wherein the first conductive element (120) is coupled to the first electronic component (50C, 50D) through an electrical contact (102/104/106 labeled in fig. 3A) exposed from the encapsulating layer (112/108), fig. 29.

13.  The semiconductor device package of claim 1, further comprising an electrical -3- 4868-1350-2254.1Atty. Dkt. No. 102351-1758-01727/US10965insulation layer (406) covering the first conductive element (120), fig. 29.


Claim(s) 1-6, 9-13, 21, 22 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al., US Publication No. 2021/0272929 A1.

Tsai anticipates:
1.  A semiconductor device package, comprising (see fig. 16 and 23; also see figs. 11, 17, 22 and 24-26): 
	a substrate (200); 
	a first module (130-1+SLC left) disposed on the substrate; 
	a second module (130-2+SLC right in fig. 23; 130-3+SLC in fig. 16) disposed on the substrate and spaced apart from the first module; and 	
	a first conductive element (50-1) disposed outside of the substrate and configured to provide a signal transmission path between the first module and the second module.  See Tsai at para. [0001] – [0125], figs. 1-30.

2.  The semiconductor device package of claim 1, wherein the first conductive element (50-1) comprises a passive component, para. [0071] – [0072].

3.  The semiconductor device package of claim 2, wherein the first conductive element (50-1) comprises an interposer, a redistribution structure (52), a conductive pillar (52b), a conductive via (52b), or a combination thereof, para. [0072], fig. 23.

4.  The semiconductor device package of claim 1, wherein the first module comprises (130-1+SLC left) a first interposer (SLC left) disposed on the substrate and a first electronic component (130-1) disposed on the first interposer, and the second module (130-2+SLC right in fig. 23; 130-3+SLC right in fig. 16) comprises a second interposer (SLC right) disposed on the substrate and a second electronic component (130-2 in fig. 23; 130-3 in fig. 16) disposed on the second interposer, figs. 16 and 23.

5.  The semiconductor device package of claim 4, wherein the first electronic component (130-1) is spaced apart from the second interposer (SLC right) and the second electronic component (130-2 in fig. 23; 130-3 in fig. 16) is spaced apart from the first interposer (SLC left), figs. 16 and 23.

6.  The semiconductor device package of claim 4, wherein the first electronic component (130-1)  and the second electronic component (130-2) are different from each other in at least one of function, operating frequency, bandwidth, signal type, impedance, and line/space (L/S) width, figs. 24, para. [0115]. 

9.  The semiconductor device package of claim 4, wherein the first interposer (SLC left) has a plurality of conductive pads (156c) disposed on a portion of a peripheral area of the first interposer adjacent to the second interposer (SLC right), and the plurality of conductive pads (156c) are electrically connected (e.g. through SLA) to the first conductive element (50-1), fig. 23.

10.  The semiconductor device package of claim 4, wherein the first electronic component (130-1) includes a bare die, and the first conductive element (50-1) is in contact with an electrical contact (130d) of the bare die, para. [0028], fig. 23.

11.  The semiconductor device package of claim 4, further comprising: an encapsulating layer (140+UF1+UF2) disposed on the substrate, the encapsulating layer covering the first electronic component (130-1) and the first interposer (SLC left), fig. 23.

12.  The semiconductor device package of claim 11, wherein the first conductive element (50-1) is coupled to the first electronic component (130-1)  through an electrical contact (CB) exposed from the encapsulating layer (140+UF1+UF2), fig. 23.  

13.  The semiconductor device package of claim 1, further comprising an electrical -3-4868-1350-2254.1Atty. Dkt. No. 102351-1758-01727/US10965insulation (UF2) layer covering the first conductive element (50-1), fig. 23.

21.  The semiconductor device package of claim 1, further comprising (see fig. 16): 
	a second conductive element (50-2) disposed over the second module (130-3), wherein the first conductive element (50-1) is electrically connected to the second conductive element (50-2) through the second module (130-3), para. [0086].

22.  The semiconductor device package of claim 21, (see figs. 16 and 23) wherein the first conductive element (50-1) is electrically connected to the second module (130-3)  through a first conductive via (156a in fig. 23) penetrating an encapsulating layer (SLA in fig. 23) of the second module (130-3), and the second conductive element  (50-2) is electrically connected to the second module  (130-3) through a second conductive via (e.g. another 156a in fig. 23) penetrating the encapsulating layer of the second module (130-3), para. [0086], para. [0099] – [0114].

25.  The semiconductor device package of claim 21, further comprising (see fig. 16): 
	a third module (130-2) disposed under the second conductive element (50-2), wherein the second conductive element (50-2) is configured to electrically connect the second module (130-3) with the third module (130-2), para. [0086].

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied to claim 1 above.

Regarding claim 7:
Lin teaches all the limitations of claim 1 above, and it would have been obvious to one of ordinary skill in the art to form “wherein an L/S width of the first interposer is different from an L/S width of the second interposer” because Lin teaches adjusting the linewidths to have “smaller feature sizes” may provide better high-frequency performance.  See Lin at para. [0054]. 
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Lin.

	Regarding claim 7:
	Tsai teaches all the limitations of claims 1 and 4 above, but does not expressly teach:  wherein an L/S width of the first interposer is different from an L/S width of the second interposer.  
	In an analogous art, Lin teaches adjusting the linewidths to have “smaller feature sizes” may provide better high-frequency performance.  See Lin at para. [0054].
	It would have been obvious to one of ordinary skill in the art to form Tsai’s L/S width of the first interposer to be different from an L/S width of the second interposer to adjust the feature size to provide better high-frequency performance
	
	Regarding claim 8:
	Tsai further teaches:
8.  The semiconductor device package of claim 7, wherein a thickness of the first interposer is different from a thickness of the second interposer (e.g. In Tsai’s fig. 23, if interpret first interposer is interpreted to be only (SLC left) and the second interposer is interpreted to be (SLC right+SLB right), then the first interposer has a different thickness from the second interposer.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Tsai with the teachings of Lin  because adjusting the linewidths to have “smaller feature sizes” may provide better high-frequency performance.  See Lin at para. [0054].

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, as applied to claim 1 above, in further view of Chen et al., US Patent No. 10,763,239.

Regarding claim 23:
Tsai taches all the limitations of claims 1 and 21 above, and further teaches:
(see fig. 23) wherein the second module (130-2) includes…a second electronic component having a second active surface (130a) facing the substrate (e.g. 130-2 is flip chip), and a second conductive via (130d) connected to the second active surface, para. [0026].

Tsai does expressly teach wherein the second module includes a first electronic component having a first active surface facing away from the substrate, a first conductive via connected to the first active surface.

	In an analogous art, Chen teaches:
	(see fig. 2) wherein a second module (T1) includes a first electronic component (100, 200) having a first active surface facing away from the substrate (102), a first conductive via (100d, 200d) connected to the first active surface, a second electronic component (500, 600) having a second active surface (e.g. 500, 600 are flip chip) facing the substrate (102), and a second conductive via  (501, 601) connected to the second active surface.  See Chen at col 6, ln 60–67, col 7, ln 1–20.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Tsai with the teachings of Chen in order to integrate passive devices (500, 600) with the semiconductor chips (100, 200).  See Chen at col 6, ln 60–67, col 7, ln 1–20.
 
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, as applied to claim 1 above, in further view of Kim et al., US Publication No. 2022/0020698 A1.

Regarding claim 23:
Tsai taches all the limitations of claims 1 and 21 above, and further teaches (see fig. 23) wherein the first conductive element (50-1) is electrically connected between a conductive via (e.g. vias 156a in layer SLA)…
Tsai does not expressly teach a conductive wire.
In an analogous art, Kim teaches (see fig. 1A) “The active surface of the second electronic component 26 may face the second carrier 202 or may be opposite to the second carrier 202.”  The electronic component (26) may also include bond wires (26C).  See Kim at para. [0028].
One of ordinary skill in the art modifying Tsai’s fig. 23 to form one of the electronic modules (130-1, 130-2) to be wire bonded, would form “the first conductive element is electrically connected between a conductive via and a conductive wire”, as recited in the claim.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Tsai with the teachings of Kim because the active surface of an electronic component may face the second carrier (-i.e. “flip chip”) or may be opposite to the second carrier (e.g. “wire bonded).  See Kim at para. [0028].
See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose and MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
7 November 2022